Order filed November 25, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00604-CV
                                  ____________

BRIDGESTONE LAKES COMMUNITY IMPROVEMENT ASSOCIATION,
                      INC., Appellant

                                       V.

    BRIDGESTONE LAKES DEVELOPMENT COMPANY, INC. AND
      ROBERT A. HUDSON, CLAUDIA J. HUDSON AND TIFFANY A.
                 ROATH, INDIVIDUALLY, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-53723

                                  ORDER

      The clerk’s record was filed November 6, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the supersedeas bond.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before December 15, 2015, containing the supersedeas bond.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM